Title: From George Washington to Henry Laurens, 24 May 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        Head Qurs Valley forge May 24th 1778
                    
                    I was duly honored with your two favors of the 20 & 21st Instant with their Inclosures.
                    I have transmitted General Howe a Copy of the Resolution of the 21st respecting prisoners, and supposing him willing to effect an Exchange immediately, I have written to Mr Boudinot and requested him, as he is in possession of all the papers concerning them, to come to Camp without delay and superintend the business on our part.
                    The provost establishment is a necessary one, and the Corps shall be formed as soon as proper Officers can be fixed on.
                    On the night of the 19 the Enemy moved out in force against the Detachment under the Marquiss Fayette, mentiond in my Letter of the 18, which made a timely and handsome retreat in great order over the Schuylkill at Matson’s ford. Our loss was nine men in the whole; The Enemy’s supposed something more. Their march was circuitous and rapid, and I should imagine many of their Men suffered from it. Genl Clinton it is said commanded in person.
                    The accounts from philadelphia are still in favor of an evacuation; It is certain that a great deal of baggage is on Ship board, and that they still seem busy in packing up. There are other reports which say, that it is only a Detachment which is going, and that the West Indies is conjectured to be the place of their destination.
                    I beg leave to lay before Congress a Memorial and Remonstrance of the Field Officers of the North Carolina, founded on the suspension & dismission of Captain John Vance of the Artillery through the means of the House of Commons of that State. It is with reluctance that I interfere  with the decisions of any civil or Legislative body, However I cannot help thinking that the proceedings respecting Captn Vance are of an extraordinary nature and such as involve consequences which may deeply affect & Interest the rights of every Officer or at least all under the rank of Brigadiers. I should suppose no Individual State can or ought to deprive an Officer of rank derived from the States at large; and that it will not be improper for Congress to prohibit the exercise of such a power. I do not know myself what the merits or demerits of Captain Vance are (the Memorial speaks very favourably of him) nor do I apprehend they can make a part of the question. The principle and practice are what I cannot reconcile to my ideas of propriety. Congress I am persuaded will give the Memorial that attention, which the Objects of it seem to deserve, and I have only to refer them to the Journals of the House, which contain the whole of the proceedings against Captain Vance, that have come to my knowledge. They will be found in pages 6 10 14 & 18. I have the Honor to be with great respect & esteem Sir Yr Most Obedt sevt
                    
                        Go: Washington
                    
                